DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “waiting a time period between performing the logic operation and sensing the bias state of the RRAM gate” of claim 2,  “(i) a voltage that is two times the Vset of the RRAM gate supplied to the first electrode; (ii) a voltage that is two times the Vset of the RRAM gate supplied to the second electrode; and (iii) a combination of positive Vset to one of the first electrode and the second electrode and negative Vset to a remainder of the first electrode and the second electrode” of claim 3, and “supplying the Vreset voltage pulse after sensing the bias state of the RRAM gate” of claim 8  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 1, 7 and 14 is/are objected to because of the following informalities:

Claim(s) 14 recite(s) the language (emphasis added) “a second electrode; switching layer comprising a dielectric material” where an indefinite article appears to be missing from the limitation “switching layer”.

Claim(s) 14 recite(s) a Markush group with making the final element with an --and-- or an --or--.

Claim(s) 14 recite(s) the language “V02+” within defining the variable in the claim structure.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4-6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 4 recite(s) the language (emphasis added) “within a switching layer”, where “a switching layer” is already recited in the independent claims and it is unclear if the new recitation is a different limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 10, 13-17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beckmann, US 20200161372 A1.

As to claim 9, Beckmann discloses a resistive random access memory (RRAM) gate (see Beckmann Fig 6), comprising: 
a first electrode (see Beckmann Fig 6 Ref 602); a second electrode (see Beckmann Fig 6 Ref 604); a switching layer (see Beckmann Fig 6 Ref 606) comprising a dielectric material (see Beckmann Para [0087]) having a switching layer k-value and a switching layer thermal conductivity (see Beckmann Paras [0079], [0089], and [0090]); and a complimentary switching (CS) mitigation layer (see Beckmann Fig 6 Refs 605) comprising a material (see Beckmann Paras [0079], [0089], and [0090]) having a CS k-value that is lower than the switching layer k-value (see Beckmann Paras [0079], [0089], and [0090]) and a CS thermal conductivity that is higher than the switching layer thermal conductivity (see Beckmann Paras [0079], [0089], and [0090]; See provided NPLs.).

As to claim 10, Beckmann discloses the RRAM gate of claim 9, wherein 
the CS mitigation layer is disposed between (see Beckmann Fig 6 Refs 605) the first electrode and the switching layer and the first electrode is configured to supply a positive complimentary switching voltage (Vset) (see Beckmann Para [0033] and Fig 1A the ground symbol adjacent Ref 102-M).

As to claim 13, Beckmann discloses the RRAM gate of claim 9, wherein 
the CS mitigation layer comprises a dimensional characteristic that is tuned to increase realization of complimentary switching (see Beckmann Fig 6 Refs 605; The layer functions, thus is in tune.).

As to claim 14, Beckmann discloses the RRAM gate of claim 9, wherein 
the CS mitigation layer comprises a dimensional characteristic that is tuned to slow V02+ diffusion within the switching layer (see Beckmann Fig 6 Refs 605; The layer has a thickness and diffusion is a function of time and distance.).

As to claim 15, Beckmann discloses the RRAM gate of claim 9, wherein 
a voltage pulse supplied to the first electrode passes through the switching layer and the CS mitigation layer to the second electrode (see Beckmann Para [0033]).

As to claim 16, Beckmann discloses the RRAM gate of claim 9, wherein 
the switching layer comprises a material selected from the group consisting of HfOx, TaOx, TiOx, and NiOx (see Beckmann Paras [0079], [0089], and [0090]).

As to claim 17, Beckmann discloses a method of forming a semiconductor structure (see Beckmann Fig 6), comprising: 
forming a first electrode (see Beckmann Fig 6 Ref 602); forming a switching layer (see Beckmann Fig 6 Ref 606) comprising a dielectric material (see Beckmann Para [0087]) having a switching layer k-value and a switching layer thermal conductivity (see Beckmann Paras [0079], [0089], and [0090]); forming a complimentary switching (CS) mitigation layer (see Beckmann Fig 6 Refs 605) comprising a material having a CS k-value that is lower than the switching layer k-value (see Beckmann Paras [0079], [0089], and [0090]) and a CS thermal conductivity that is higher than the switching layer thermal conductivity (see Beckmann Paras [0079], [0089], and [0090]; See provided NPLs.); forming a second electrode (see Beckmann Fig 6 Ref 604) on an opposite side of the switching layer and the CS mitigation layer from the first electrode (see Beckmann Fig 6 Ref 604).

As to claim 19, Beckmann discloses the method of claim 17, comprising
tuning a dimensional characteristic of the CS mitigation layer to increase a threshold voltage for a complimentary switching (see Beckmann Fig 6 Refs 605; The layer has a thickness, diffusion is a function of distance, and higher voltages are required to drive ions further distances.).

As to claim 20, Beckmann discloses the method of claim 17, wherein
the switching layer comprises a material selected from the group consisting of HfOx, TaOx, TiOx, and NiOx (see Beckmann Paras [0079], [0089], and [0090]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 4-7, 11, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckmann, US 20200161372 A1, in view of Govoreanu, US 20170358742 A1.

As to claim 1, Beckmann discloses a method, comprising: providing a resistive random access memory (RRAM) gate (see Beckmann Fig 6) comprising: 
a first electrode (see Beckmann Fig 6 Ref 602); a second electrode (see Beckmann Fig 6 Ref 604); switching layer comprising (see Beckmann Fig 6 Ref 606) a dielectric material (see Beckmann Para [0087]); and a complimentary switching (CS) mitigation layer (see Beckmann Fig 6 Refs 605) comprising a material (see Beckmann Paras [0079], [0089], and [0090]) having a CS k-value that is lower than a k-value of the switching layer (see Beckmann Paras [0079], [0089], and [0090]) and a CS thermal conductivity that is higher than a thermal conductivity of the switching layer (see Beckmann Paras [0079], [0089], and [0090]; Disclose layer getters oxygen, thus is an oxide. Examiner takes notice that the disclosed materials have the claimed relationship and provide in provided NPLs Shackelford, J.F. et al. CRC Materials Science and Engineering Handbook, pages 348-349, and Robertson, J. High Dielectric Constant Oxides, Table 2.); resetting the RRAM gate by supplying a Vreset voltage pulse (see Beckmann Para [0033]); performing a logic operation (see Beckmann Para [0033]) by supplying the first electrode with a first bias and the second electrode with a second bias (see Beckmann Para [0066], Fig 4, and the height of Ref 506 in Figs 5A-5C), wherein 
the first bias comprises a selection from the group consisting of zero voltage and a positive complimentary switching voltage (Vset) (see Beckmann Para [0066], Fig 4, and Figs 5A-5C), and the second bias comprises a selection from the group consisting of zero voltage and negative Vset (see Beckmann Para [0066], Figs 5A-5C, and Fig 1A the ground symbol adjacent Ref 102-M); and 
sensing a bias state of the RRAM gate using a sensing voltage that is lower (see Beckmann Fig 1A the ground symbol adjacent Ref 102-M) than Vset (Para [0037]), wherein 
a Vset voltage from the first electrode alone or the second electrode alone results in a bias state equal to 1 (see Beckmann Para [0061]), and 
a Vset voltage from both the first electrode and the second electrode or a zero voltage from the first electrode and the second electrode results in a bias state equal to 0 (see Beckmann Para [0061]).

Beckmann does not appear to explicitly disclose 
sensing a bias state of the RRAM gate using a sensing voltage that is lower, wherein 
a Vset voltage from the first electrode alone or the second electrode alone results in a bias state equal to 1, and 
a Vset voltage from both the first electrode and the second electrode or a zero voltage from the first electrode and the second electrode results in a bias state equal to 0.

Govoreanu discloses
sensing a bias state of the RRAM gate using a sensing voltage that is lower (see Govoreanu Para [0095]) than Vset (see Govoreanu Para [0082]; Positive voltage results in migration vacancies away from the filament and high resistivity states.), wherein 
a Vset voltage from the first electrode alone or the second electrode alone results in a bias state equal to 1 (see Govoreanu Para [0082]; Assigning a state a value of binary value is arbitrary.), and 
a Vset voltage from both the first electrode and the second electrode or a zero voltage from the first electrode and the second electrode results in a bias state equal to 0 (see Govoreanu Para [0082]; Zero voltage applied to both electrodes results in no change of initial state.  Assigning a state a value of binary value is arbitrary.).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a method of operating a resistive device, as disclosed by Beckmann, may implement a particular biasing schema, as disclosed by Govoreanu. The inventions are well known variants of resistive switching using ion reservoirs, and the combination of known inventions which produces predictable results is obvious and not patentable.  Further evidence to the obviousness of their combination is Govoreanu’s attempt to lower the thermal budget of crosspoint RRAM (see Govoreanu Para [0030]).

As to claim 2, Beckmann and Govoreanu disclose the method of claim 1, comprising 
waiting a time period between performing the logic operation and sensing the bias state of the RRAM gate (see [0008]).

As to claim 4, Beckmann and Govoreanu disclose the method of claim 1, wherein 
performing the logic operation comprises forming a conductive filament (see Beckmann Fig 6 Ref 632) within a switching layer.

As to claim 5, Beckmann and Govoreanu disclose the method of claim 1, wherein 
a combination of the positive Vset and the negative Vset (see Govoreanu Para [0082]) drives formation of an oxygen vacancy (V02+) depleted area (see Beckmann Para [0080]). 

As to claim 6, Beckmann and Govoreanu disclose the method of claim 5, wherein 
the oxygen vacancy depleted area forms closer to the first electrode than to the second electrode (see Beckmann Fig 6 Ref 207 and Para [0079]; The oxygen reservoir is closer to the first electrode, thus vacancies form there first.).

As to claim 7, Beckmann and Govoreanu disclose the method of claim 1, wherein 
the switching layer comprises a material selected from the group consisting of HfOx, TaOx, TiOx, NiOx (see Beckmann Paras [0079], [0089], and [0090]).

As to claim 11, Beckmann and Govoreanu disclose the RRAM gate of claim 10, wherein 
the second electrode is configured to supply a negative Vset (see Govoreanu Para [0082]).

As to claim 12, Beckmann discloses the RRAM gate of claim 9, wherein 
the CS mitigation layer comprises a selection from a group.

Beckmann does not appear to explicitly disclose
a selection from the group consisting of aluminum oxide, aluminum nitride, and boron nitride.

Govoreanu discloses
a selection from the group consisting of aluminum oxide, aluminum nitride, and boron nitride (see Govoreanu Para [0067]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that RRAM gate, as disclosed by Beckmann, may implement a particular materials, as disclosed by Govoreanu. The inventions are well known variants of resistive switching using ion reservoirs, and the combination of known inventions which produces predictable results is obvious and not patentable.  Further evidence to the obviousness of their combination is Govoreanu’s attempt to lower the thermal budget of crosspoint RRAM (see Govoreanu Para [0030]).

As to claim 18, Beckmann and Govoreanu disclose the method of claim 17, wherein 
the CS mitigation layer comprises a selection from the group consisting of aluminum oxide, aluminum nitride, and boron nitride (see Govoreanu Para [0067]).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckmann, US 20200161372 A1 and Govoreanu, US 20170358742 A1, in view of Chen, US 20210135105 A1.

As to claim 3, Beckmann and Govoreanu disclose the method of claim 1, wherein the reset voltage comprises a Vset.

Beckmann and Govoreanu do not appear to explicitly disclose a selection from the group consisting of: 
(i) a voltage that is two times the Vset of the RRAM gate supplied to the first electrode; 
(ii) a voltage that is two times the Vset of the RRAM gate supplied to the second electrode; and 
(iii) a combination of positive Vset to one of the first electrode and the second electrode and negative Vset to a remainder of the first electrode and the second electrode.

Chen discloses
a selection from the group consisting of: 
(i) a voltage that is two times the Vset of the RRAM gate supplied to the first electrode; 
(ii) a voltage that is two times the Vset of the RRAM gate supplied to the second electrode; and 
(iii) a combination of positive Vset to one of the first electrode and the second electrode and negative Vset to a remainder of the first electrode and the second electrode (see Chen Para [0047]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a method of operating a resistive device, as disclosed by Beckmann and Govoreanu, may implement a particular biasing schema, as disclosed by Chen. The inventions are well known variants of resistive switching using ion reservoirs, and the combination of known inventions which produces predictable results is obvious and not patentable.  Further evidence to the obviousness of their combination is Chen’s attempt to reduce cycling failure (see Chen Para [0033]).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckmann, US 20200161372 A1 and Govoreanu, US 20170358742 A1, in view of Chen, US 9443587 B1.

As to claim 8, Beckmann and Govoreanu disclose the method of claim 1, wherein resetting the RRAM gate.

Beckmann and Govoreanu do not appear to explicitly disclose by supplying the Vreset voltage pulse after sensing the bias state of the RRAM gate.

Chen discloses by supplying the Vreset voltage pulse after sensing the bias state of the RRAM gate (see Chen Col 2 Lines 6-9).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a method of operating a resistive device, as disclosed by Beckmann and Govoreanu, may implement a sensing schema, as disclosed by Chen. The inventions are well known variants of resistive memory programming operations, and the combination of known inventions which produces predictable results is obvious and not patentable.  Further evidence to the obviousness of their combination is Chen’s attempt to correctly program resistive memories (see Chen Col 1 Lines 54-58).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Tsai, US 20150235698 A1 disclose a Vset.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 - 09/28/2022